Case 2:16-cv-03714-GW-AGR Document 2034 Filed 01/27/20 Page 1 of 4 Page ID
                      REDACTED VERSION PROPOSED TO BE SEALED
                                    #:135191

  1   WILMER CUTLER PICKERING
        HALE AND DORR LLP
  2   Mark D. Selwyn (Bar No. 244180)
      Mark.Selwyn@wilmerhale.com
  3   950 Page Mill Road
      Palo Alto, California 94304
  4   Telephone: (650) 858-6000
      Facsimile: (650) 858-6100
  5
      James M. Dowd (Bar No. 259578)
  6   James.Dowd@wilmerhale.com
      350 South Grand Avenue, Suite 2100
  7   Los Angeles, California 90071
      Telephone: (213) 443-6309
  8   Facsimile: (213) 443-5400
  9   Attorneys for Defendants Broadcom
      Limited, Broadcom Corporation, Avago
 10   Technologies Limited, and Apple Inc.
 11
 12                 UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
 13
      THE CALIFORNIA INSTITUTE OF   CASE NO. 2:16-cv-3714-GW(AGRx)
 14   TECHNOLOGY,
                        Plaintiff,  BROADCOM AND APPLE’S
 15                                 NOTICE OF SUBMISSION OF
           vs.                      PROPOSED FINAL JURY
 16                                 INSTRUCTIONS
      BROADCOM LIMITED, BROADCOM
 17   CORPORATION, AVAGO
      TECHNOLOGIES LIMITED, AND     FILED UNDER SEAL
 18   APPLE INC.,
 19                         Defendants.       Hon. George H. Wu
 20                                           United States District Judge
 21
 22
 23
 24
 25
 26
 27
 28

                                        BROADCOM & APPLE’S NOTICE OF SUBMISSION
                                            OF PROPOSED FINAL JURY INSTRUCTIONS
                                              CASE NO. 2:16-cv-3714-GW-AGRx
Case 2:16-cv-03714-GW-AGR Document 2034 Filed 01/27/20 Page 2 of 4 Page ID
                      REDACTED VERSION PROPOSED TO BE SEALED
                                    #:135192

  1 BROADCOM LIMITED, BROADCOM
  2 CORPORATION, AVAGO
    TECHNOLOGIES LIMITED, AND
  3 APPLE INC.,
  4                         Counterclaim-
                            Plaintiffs,
  5        vs.
  6 THE CALIFORNIA INSTITUTE OF
  7 TECHNOLOGY,
  8                   Counterclaim-
                      Defendant.
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                     BROADCOM & APPLE’S NOTICE OF SUBMISSION
                                         OF PROPOSED FINAL JURY INSTRUCTIONS
                                           CASE NO. 2:16-cv-3714-GW-AGRx
Case 2:16-cv-03714-GW-AGR Document 2034 Filed 01/27/20 Page 3 of 4 Page ID
                      REDACTED VERSION PROPOSED TO BE SEALED
                                    #:135193

  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                         -1 -
                                     BROADCOM & APPLE’S NOTICE OF SUBMISSION
                                         OF PROPOSED FINAL JURY INSTRUCTIONS
                                           CASE NO. 2:16-cv-3714-GW-AGRx
Case 2:16-cv-03714-GW-AGR Document 2034 Filed 01/27/20 Page 4 of 4 Page ID
                      REDACTED VERSION PROPOSED TO BE SEALED
                                    #:135194

  1   DATED: January 27, 2020              Respectfully submitted,
  2
                                           By: /s/ Mark D. Selwyn
  3                                        MARK D. SELWYN
                                           mark.selwyn@wilmerhale.com
  4                                        WILMER CUTLER PICKERING
                                             HALE AND DORR LLP
  5                                        950 Page Mill Road
                                           Palo Alto, California 94304
  6                                        Tel: (650) 858-6000
                                           Fax: (650) 858-6100
  7
                                           JAMES M. DOWD
  8                                        james.dowd@wilmerhale.com
                                           AARON S. THOMPSON
  9                                        aaron.thompson@wilmerhale.com
                                           WILMER CUTLER PICKERING
 10                                          HALE AND DORR LLP
                                           350 South Grand Avenue, Suite 2100
 11                                        Los Angeles, California 90071
                                           Tel: (213) 443-5300
 12                                        Fax: (213) 443-5400
 13                                        Attorneys for Defendants and Counter-
                                           Claim Plaintiffs Broadcom Limited,
 14                                        Broadcom Corporation, Avago
                                           Technologies Limited, and Apple Inc.
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                     BROADCOM & APPLE’S NOTICE OF SUBMISSION
                                         OF PROPOSED FINAL JURY INSTRUCTIONS
                                           CASE NO. 2:16-cv-3714-GW-AGRx
